Case 2:21-cv-01617-DMF Document 1 Filed 09/20/21 Page 1 of 8

MARICOPA/STANF -1108
MARICOPA HUNTEOE or ! re iad

2021 SEP 16 PM ui: A

 

Wanleatha Baker _ Valeo LODGED
42735 W. Arizona Avenue ____ RECEIVED copy
Maricopa, AZ 85138 —_
562.310.4748 SEP 2 0 2021

Wanleathabaker@gmail.com

Plaintiff Pro Pe . CLERK U S DISTRICT COURT
aintiff Pro Per DISTRIGT IZONA
BY DEPUTY

IN THE UNITED STATES DISTRICT COURT

 

 

 

FOR THE DISTRICT OF AREZONA

Wanleatha Baker, | Case No. CM: it al ~ l(ol J- PAX- OME

Plaintiff,
COMPLAINT
v.
Battelle Memorial Institute, Inc., an Ohio | (Jury Trial Demanded)
corporation,
Defendant.

 

 

Plaintiff, Wanleatha Baker, for her complaint against Defendant, Battelle Memorial
Institute, Inc., alleges as follows:

1. Plaintiff, Wanleatha Baker, is a resident of Maricopa County, Arizona.

2. Upon information and belief, Defendant, Battelle Memorial Institute, Inc. {“Battelle”),

is a corporation organized and existing under the laws of Ohio and is authorized to do

business in the State of Arizona.

3. The events giving rise to Plaintiff's claim occurred in this jurisdiction in Maricopa

County, Arizona. Venue is appropriate pursuant to 28 U.S.C. §1391(b)(2).

 
Case 2:21-cv-01617-DMF Document1 Filed 09/20/21 Page 2 of 8

. Plaintiff's claims arise under federal statutes and this Court has sul
jurisdiction provided by 28 U.S.C. §1331 and 42 U.S.C. §2000e-5()(3).

. This Court also has supplemental jurisdiction pursuant to 28 U,
over Plaintiff's state law claims because the state and federal claims de
common nucleus of operative facts, and the claims are such that they wou
be tried in one judicial proceeding.

. Plaintiff was employed by Battelle as a CCDS Technician from June 15, J
August 3, 2020.

_ Plaintiff earned a salary of $23.86 per hour plus $393.00 per week via foo
During her employment, Plaintiff, who is African American, was treate
because of her race.

_ Plaintiff was denied sufficient onsite training with chemicals, CCD

piect matter

3. $1367

rive from a4

d ordinarily

020 through

i gift card,

differently

5 processes

involving the tablet, and Bioquell operating processes by her supervisor shift lead,

who is Caucasian.

Id complete

10. Battelle failed to provide Plaintiff with her RSA number so that she cou

her training, even after Plaintiff requested her number on numerous occasipns.

11. Plaintiff asked other employees if she could use their tablets to train while Battelle
worked to provide her an RSA number, but the other employees denied hep requests.
12. Plaintiff was forced to work in the chamber loading and unloading on days where the

workload was full, and she should have been assigned to perform her job quties.

 
Case 2:21-cv-01617-DMF Document1 Filed 09/20/21 Page 3 of 8

13. Plaintiff was then terminated by Battelle for her performance beca

claimed Plaintiff did not understand the processes.

ise Battelle

14, Battelle gave proper training to non-African American employees yet chose to deny

those opportunities to Plaintiff.

15. Plaintiff was denied an opportunity to learn the job, unlike non-African American

employees, and was terminated because of her race.

16. Plaintiff filed a charge of discrimination with the EEOC on or about June
Exhibit “A”.

17.A Right to Sue Letter was issued by the EEOC on or about June 23, 2021
“BP,

18. Plaintiff has timely filed this litigation.

19. Battelle’s conduct, as alleged herein, was extreme and outrageous

I, 2021. See

See Exhibit

nnd entities

Plaintiff to an award of punitive damages. The conduct of Battelle was unlawful and

intentional, in violation of Plaintiffs rights under 42 U.S.C. §2000e-3(4), and done

with malice and an evil intent to harm Plaintiff.

COUNT ONE: DISCRIMINATION
42 U.S.C. §20000-2(a)

20. Plaintiff incorporates her prior allegations.

91.Section 703 of Title VII of the Civil Rights Action of 1964, as amend¢d, prohibits

employers from discharging an individual or otherwise discriminating

against any

individual “with respect to his compensation, terms, conditions, or privileges of

 

 
Case 2:21-cv-01617-DMF Document1 Filed 09/20/21 Page 4 of 8

employment, because of such individual’s race, color, religion, sex, |or national

 

origin.”

22. Battelle discriminated against Plaintiff. Baticlle treated Plaintiff, an African-

 

American, different from its non-African American employees.
23. Plaintiff was denied sufficient onsite training with chemicals, CCD processes
involving the tablet, and Bioquell operating processes by her supervisor shift lead,
who is Caucasian. Other non-African American employees were provideil the proper
training.
24.Plainff was then terminated by Battelle for her performance becatise Battelle
claimed Plaintiff did not understand the processes.
25. Asa result, Plaintiff was terminated because of her race.
26.As a direct and proximate result of the discrimination and termination, Plaintiff
suffered embarrassment, humiliation, mental and physical anguish, and monetary
damages.
27.The economic and emotional injuries have resulted in damages in an amount to be
proven at trial.
COUNT TWO: NEGLIGENT MISREPRESENTATION
28. Plaintiff incorporates her prior allegations.
29. Plaintiff was recruited by Battelle away from a job that Plaintiff was perfprming well

at.

 
Case 2:21-cv-01617-DMF Document1 Filed 09/20/21 Page 5 of 8

30. Battelle then failed to properly train Plaintiff, which allegedly cause

perforrnance to be poor leading to her termination.

H Plaintiff's

31. Battelle owed Plaintiff a duty of care. It is an employer’s duty to protect its employee

against the employer’s own negligence. When an employer elects to communicate to

an employee regarding her employment terms and conditions, the employer owes the

employee a duty of reasonable care.

32. Battelle, in the course of business, gave incorrect and false information tg Plaintiff to

guide her business transactions. Battelle specifically stated to Plaintiff tht she would

be employed by Battelle in Arizona fully knowing her race and skill set.

33. Battelle intended, or could reasonably foresee, that Plaintiff would yely on that

information. Battelle made the offer of employment to Plaintiff while recruiting

Plaintiff away from a job that Plaintiff was performing well at.

34. Battelle failed to exercise reasonable care in obtaining or communicating the

information. Battelle failed to provide Plaintiff with sufficient onsite trajning, which

was provided to other employees, and was then terminated.

35. Plaintiff relied on the incorrect information. Plaintiff left her other employment and

began working for Battelle.

36. Plaintiff's reliance was justified and is the cause of her damages.

37.As a direct and proximate result of Battelle’s misrepresentations, Hlaintiff has

sustained, and will continue to sustain, economic and emotional injuries, resulting in

damages in an amount to be proven at trial.

 
Case 2:21-cv-01617-DMF Document1 Filed 09/20/21 Page 6 of 8

COUNT THREE: PROMISSORY ESTOPPEL
38. Plaintiff incorporates her prior allegations.
39. Battelle made a promise and should have reasonably foreseen that Plaints

on that promise. Battelle specifically stated to Plaintiff that she would be

ff would rely

amployed by

Battelle in Arizona fully knowing her race and skill set. Battelle made |the offer of

employment to Plaintiff while recruiting Plaintiff away from a job that
performing well at.
40. Plaintiff actually relied on the promise of employment to her detriment.

her other employment and began working for Battelle.

Plaintiff was

Plaintiff left

41. Plaintiff had a justifiable right to rely on the alleged promise. Reliancd is justified

when it is reasonable. It was reasonable for Plaintiff to expect Batielle wuld provide

Plaintiff with the proper training to perform the job that Battelle had hired Plaintiff

~

Tor.

42. As a direct and proximate result of Battelle’s actions, Plaintiff bas sustai
continue to sustain, economic and emotional injuries, resulting in da
amount to be proven at trial.

DEMAND FOR JURY TRIAL
43. Plaintiff demands a jury trial on all allegations in this Complaint.

WHEREFORE, Plaintiff requests the following relief:

ded, and will

mages im an

A. Full damages, including lost wages, salary, employment benefits, front paly, back pay,

or other compensation in an amount to be proven at trial;

 

 
Case 2:21-cv-01617-DMF Document1 Filed 09/20/21 Page 7 of 8

O

E.
P.

RESPECTFULLY SUBMITTED this

Compensatory damages for Plaintiff's emotional distress, pain and suff
amount to be proven at trial;

Punitive damages in an amount to be proven at trial;

Interest on the foregoing amounts at the prevailing rate;

Attomeys’ fees and costs as provided by statute on her Federal claims;
Any further amounts the Court deems just and appropriate.

slayst

By: ZA “oy Le wba tL Dy,

  

 

 

ering, In an

, £021

 
Case 2:21-cv-01617-DMF Document1 Filed 09/20/21 Page 8 of 8

VERIFICATION

 

WANLEATHA BAKER hereby declares under penalty of perjury as follows:
Lam the Plaintiff in this action. | have read the Complaint. By signing below, | certify to

the best of my knowledge, information, and belief that this Complaint: (1) is not betpg presented

 

for an improper purpose, such as to harass, cause unnecessary delay, or needlessly lincrease the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary dl ipport or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for

further investigation or discovery; and (4) the Complaint otherwise compliqs with the

ddr

Date VANLEATHA ByAER

requirements of Rule 11.

      

  

S

 

 

~§-
